DETAILED ACTION
Response to Amendment
This allowance is in response to a Continuation Application filed on 9/21/2020. Concurrent to the filing of this Continuation, Applicant filed a preliminary amendment. Claims 1-3, 6-7, 9-13, 16-17, and 19-20 are amended, claims 5, 8, 15, and 18 are cancelled, and claims 21-22 are introduced new.  Applicant’s amendments have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,785,260 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 9/21/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-4, 6-7, 9-14, 16-17, 19-22 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Popuveniuc (U.S. Pat. 10,127,388 B1) teaches rendering domain names as images using different fonts and then applying optical character recognition to determine similarity; Schiffman (U.S. Pat. 9,882,933 B1) teaches domain name impersonation detection service; Simard (U.S. Pat. 7,624,277 B1) teaches additional generation of character string variation by 
However, Popuveniuc, Schiffman, Simard, Kagarlitsky, McCarty, and Dalal do not anticipate or render obvious the combination set forth in the independent claim 1, recited as recited as “… transforming, by a computer system, the original text string to an image of the original text string, the image displaying the original text string in a font and comprising a distortion, wherein the distortion comprises at least one of a blur or noise, wherein the distortion distorts text in the image such that when the image is subsequently transformed back to a converted text string via computer vision processing, the converted text string is different from the original text string; transforming, by the computer system, the image to the converted text string via computer vision processing; scoring, by the computer system, the converted text string according to similarity to each of the one or more entries in the watch list… .” 
And as recited in claim 11, “… transform the original text string to an image of the original text string, the image displaying the text string in a font and comprising a distortion, wherein the distortion comprises at least one of a blur or noise, and wherein the distortion is for distorting text in the image such that when the image is subsequently transformed back to a converted text string via computer vision processing, the converted text string is different from the original text string; transform the image to the converted text string via computer vision processing; score the converted text string according to similarity to each of the one or more entries in the watch list… .”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494